Exhibit 10.5

2014 RESTRICTED STOCK UNIT AWARD AGREEMENT

We are pleased to advise you that the Compensation Committee (the “Committee”)
of the Board of Directors of Office Depot, Inc. (the “Company”) has granted you
a restricted stock unit award pursuant to either the Office Depot, Inc. 2007
Long-Term Incentive Plan (the “ODP Plan”) or the 2003 OfficeMax Incentive and
Performance Plan (the “OMX Plan”). The grant date for your 2014 restricted stock
unit grant (the “Grant Date”) and the plan under which this grant was made to
you (the “Plan”) are displayed under the Restricted Stock Unit link of the Plan
website. Capitalized terms used but not defined in this 2014 Restricted Stock
Unit Award Agreement (the “Agreement”) have the meanings given to them in the
Plan. This award is subject to federal and local law and the requirements of the
New York Stock Exchange.

 

1. Restricted Stock Units

You have been granted restricted stock units subject to the provisions and
restrictions contained in the Plan and this Agreement (the “Restricted Stock
Units”). The number of Restricted Stock Units that have been awarded to you are
displayed as the 2014 restricted stock unit grant under the Restricted Stock
Unit link of the Plan website.

 

2. Vesting

 

  a. Normal Vesting. The Restricted Stock Units will vest one-third (rounded
down to the next highest whole number of Restricted Stock Units, as necessary)
on each of the first, second and third anniversaries of the Grant Date (the
“Vesting Period”), provided that you are continuously employed with the Company
or any Subsidiary from the Grant Date until each such anniversary of the Grant
Date.

 

  b. Effect on Vesting of Separation from Service. Notwithstanding paragraph
2(a) above, the following rules will apply if you separate from service with the
Company and its Subsidiaries during the Vesting Period:

 

  i)

Death or Disability. If you separate from service with the Company and its
Subsidiaries due to death or Disability during the Vesting Period, you will
become fully vested in the Restricted Stock Units on the date of such separation
from service. For this purpose, you will be considered “Disabled” if you have
been determined to be eligible to commence benefits under the Company’s
long-term disability program; the effective date of your Disabled status will be
the later of the date on which such determination is made or the date as of
which you are determined to be eligible to commence such benefits. Your Disabled
status must become effective under the preceding sentence prior to the date on
which payment



--------------------------------------------------------------------------------

  of vested Restricted Stock Units due to your separation from service would
otherwise be required pursuant to Section 4 below in order to be recognized
under this Agreement. This definition of “Disability” applies in lieu of the
definition set out in the Plan.

 

  ii) Change in Control. In the event of your separation from service with the
Company and its Subsidiaries without Cause or for Good Reason during the Vesting
Period and within 24 months after the effective date of a Change in Control, the
Restricted Stock Units will become fully vested on the date of such separation
from service. However, in any case, if the Restricted Stock Units are not
assumed, substituted or otherwise continued on an equivalent basis by the
surviving entity in the Change in Control, the Restricted Stock Units shall
become fully vested on the effective date of the Change in Control.

 

  iii) Other Separation from Service. Except as provided otherwise in paragraphs
2(b)(i) and (ii) above, upon your separation from service with the Company and
its Subsidiaries during the Vesting Period you will immediately forfeit all of
your unvested Restricted Stock Units on the date of such separation from
service.

 

  iv) No Other Special Vesting Rights. No accelerated vesting of your Restricted
Stock Units will apply upon your termination of employment for any reason
related to the merger of the Company and OfficeMax Incorporated. If your
Restricted Stock Units were granted under the ODP Plan, the provisions of the
ODP Plan with respect to accelerated vesting in the event of retirement and
change in control (e.g., Sections 10.5 and 10.8 of the ODP Plan) do not apply to
your Restricted Stock Units. If your Restricted Stock Units were granted under
the OMX Plan, the provisions of the OMX Plan with respect to accelerated vesting
upon change in control (e.g., Section 24.1 of the OMX Plan) do not apply to your
Restricted Stock Units. If you forfeit Restricted Stock Units at any time, you
will cease to have any rights with respect to such forfeited Restricted Stock
Units.

 

  v). Definition of Cause. As used herein, the term “Cause” shall mean:

 

  A. your willful failure to perform your material duties (other than any such
failure resulting from incapacity due to physical or mental illness);

 

  B. your willful failure to comply with any valid and legal directive of the
Board;

 

2



--------------------------------------------------------------------------------

  C. your engagement in dishonesty, illegal conduct or misconduct, which is, in
each case, materially injurious to the Company or its affiliates;

 

  D. your embezzlement, misappropriation or fraud, whether or not related to
your employment with the Company or its affiliate;

 

  E. your conviction of or plea of guilty or nolo contendere to a crime that
constitutes a felony (or state law equivalent) or a crime that constitutes a
misdemeanor involving moral turpitude;

 

  F. your willful violation of a material policy of the Company or its affiliate
with whom you are employed;

 

  G. your willful unauthorized disclosure of confidential information (within
the meaning of the confidentiality covenant that you were required to sign as a
condition of your employment with the Company or its affiliate); or

 

  H. your material breach of any material obligation under any written agreement
between you and Company or its affiliate.

If you are an Executive Vice President or the Controller of the Company, the
determination as to whether “Cause” has occurred shall be made by the
affirmative vote of not less than two-thirds of the Board, finding that you are
guilty of the conduct described in any of (A)—(H) above, after having afforded
you a reasonable opportunity to appear (with counsel) before the Board;
otherwise such termination shall be made by the officer of the Company or its
affiliate to whom you directly report in the performance of your duties, after
having afforded you a reasonable opportunity to appear (with counsel) before
such officer. Except for a failure, breach or refusal which, by its nature,
cannot reasonably be expected to be cured, you shall have thirty (30) business
days from the delivery of written notice by Company within which to cure any
acts constituting Cause; provided, however, that if Company reasonably expects
irreparable injury from a delay of thirty (30) business days, Company may give
you notice of such shorter period within which to cure as is reasonable under
the circumstances, which may include the termination of your employment without
notice and with immediate effect. No act or failure by you shall be considered
“willful” if such act is done by you in the good faith belief that such act is
or was in the best interests of Company or one or more of its businesses.

 

3



--------------------------------------------------------------------------------

  vi). Definition of Good Reason. As used herein, the term “Good Reason” shall
have the meaning set forth in the Company’s change in control plan in which you
participate, if any, or the change in control agreement between you and the
Company, if any; if there is no such plan or agreement that contains a
definition of Good Reason that applies to you, then the provisions of this
Agreement with respect to Good Reason do not apply to you.

 

  vii). Definition of Change in Control. As used herein, the term “Change in
Control” shall have the meaning set forth in the ODP Plan.

 

3. Rights as Stockholder

You shall have no voting, dividend or any other rights as a stockholder of the
Company with respect to your Restricted Stock Units. Upon the issuance of shares
of the Company’s common stock (“Common Stock”) pursuant to Section 4 below, you
shall obtain full voting and other rights of a stockholder of the Company as to
such shares.

 

4. Payment

Within 30 days after each of the following dates (except as provided otherwise
in Section 10 below), the vested portion of the Restricted Stock Units as of
such date (if any, less any portion of the Restricted Stock Units which became
vested and was paid on an earlier date) shall be paid to you:

 

  a. The first, second and third anniversary of the Grant Date;

 

  b. The date of your separation from service; and

 

  c. The effective date of a Change in Control.

The Company will make payment by issuing to you and registering in your name a
certificate or certificates for (or evidencing in book entry or similar account)
a number of shares of the Common Stock equal to the vested number of Restricted
Stock Units. Such shares will not be subject to any restrictions under this
Agreement, but may be subject to certain restrictions under applicable
securities laws.

 

4



--------------------------------------------------------------------------------

5. Withholding

You are required to pay to the Company all applicable federal, state, local or
other taxes, domestic or foreign, with respect to your Restricted Stock Units
(the “Required Tax Payments”). Unless you make other arrangements with the
consent of the Company, all Required Tax Payments will be satisfied by the
Company withholding Shares otherwise to be delivered to you, having a Fair
Market Value on the date the tax is to be determined, sufficient to make the
Required Tax Payments. The Company will withhold the whole number of Shares
sufficient to make the Required Tax Payments and will make a cash payment to you
for the difference between the Fair Market Value of the Shares withheld and the
Required Tax Payments on the payment date specified in Section 4 above (but if
this would cause adverse accounting then the Company will withhold one less
Share and you must pay in cash the additional withholding).

 

6. Transferability of Restricted Stock Units

Your Restricted Stock Units may not be sold, pledged, assigned or transferred in
any manner; any such purported sale, pledge, assignment or transfer shall be
void and of no effect.

 

7. Conformity with Plan

Your Restricted Stock Units are intended to conform in all respects with, and
are subject to, all applicable provisions of the Plan which is incorporated
herein by reference. Inconsistencies between this Agreement and the Plan shall
be resolved in accordance with the terms of the Plan except as expressly
provided otherwise in this Agreement. The Committee reserves its right to amend
or terminate the Plan at any time without your consent; provided, however, that
your Restricted Stock Units shall not, without your written consent, be
adversely affected thereby (except to the extent the Committee reasonably
determines that such amendment or termination is necessary or appropriate to
comply with applicable law or the rules or regulations of any stock exchange on
which the Company’s stock is listed or quoted). All interpretations and
determinations of the Committee or its delegate shall be final, binding and
conclusive upon you and your legal representatives with respect to any question
arising hereunder or under the Plan or otherwise, including guidelines, policies
or regulations which govern administration of the Plan. By acknowledging this
Agreement through the Plan website, you agree to be bound by all of the terms of
the Plan and acknowledge availability and accessibility of the Plan document,
the Plan Prospectus, and either the Company’s latest annual report to
shareholders or annual report on Form 10-K on the Plan and/or Company websites.
You understand that you may request paper copies of the foregoing documents by
contacting the Company’s Director, Executive Compensation & International
Compensation.

 

8. Restrictions on Shares

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of shares subject to the grant of the
Restricted Stock Units is necessary or desirable as a condition of, or in
connection with, the granting of

 

5



--------------------------------------------------------------------------------

same or the issue or purchase of shares thereunder, no shares may be issued
unless such listing, registration or qualification is effected free of any
conditions not acceptable to the Committee. All certificates for shares of
Common Stock delivered under the Plan shall be subject to such stop-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any listing standards of any exchange or self-regulatory
organization on which the Common Stock of the Company is listed, and any
applicable federal or state laws; and the Committee may cause a legend or
legends to be placed on any such certificates to make appropriate reference to
such restrictions. In making such determination, the Committee may rely upon an
opinion of counsel for the Company. The Company shall have no liability to
deliver any shares under the Plan or make any other distribution of the benefits
under the Plan unless such delivery or distribution would comply with all
applicable state, federal, and foreign laws (including, without limitation and
if applicable, the requirements of the Securities Act of 1933), and any
applicable requirements of any securities exchange or similar entity. The
Committee shall be permitted to amend this Agreement in its discretion to the
extent the Committee determines that such amendment is necessary or desirable to
achieve compliance with the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the guidance thereunder.

 

9. Non-Compete, Confidentiality, and Non-Solicitation Requirements

Your Restricted Stock Units are also subject to your complying with and not
breaching the non-compete, confidentiality, and non-solicitation covenants that
you were required to sign as a condition of your employment with the Company.

 

10. Compliance with Section 409A

 

  a. This Agreement shall be construed and administered in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
an applicable exemption from Code Section 409A.

 

  b.

To the extent that any compensation payable under this Agreement constitutes
deferred compensation within the meaning of Code Section 409A and the Department
of Treasury regulations and other guidance thereunder, (i) any provisions of
this Agreement that provide for payment of compensation that is subject to
Section 409A and that has payment triggered by your separation from service
other than on account of your death shall be deemed to provide for payment that
is triggered only by your “separation from service” within the meaning of
Treasury Regulation Section §1.409A-1(h) (a “Section 409A Separation from
Service”), (ii) if you are a “specified employee” within the meaning of Treasury
Regulation Section §1.409A-1(i) on the date of your Section 409A Separation from
Service (with such status determined by the Company in accordance with rules
established by the Company in writing in advance of the

 

6



--------------------------------------------------------------------------------

  “specified employee identification date” that relates to the date of such
Section 409A Separation from Service or in the absence of such rules established
by the Company, under the default rules for identifying specified employees
under Treasury Regulation Section 1.409A-1(i)), such compensation triggered by
such Section 409A Separation from Service shall be paid to you six months
following the date of such Section 409A Separation from Service (provided,
however, that if you die after the date of such Section 409A Separation from
Service, this six month delay shall not apply from and after the date of your
death); and (iii) to the extent necessary to comply with Code Section 409A, the
definition of change in control that applies under Code Section 409A shall apply
under this Agreement to the extent that it is more restrictive than the
definition Change in Control that would otherwise apply. You acknowledge and
agree that the Company has made no representation regarding the tax treatment of
any payment under this Agreement and, notwithstanding anything else in this
Agreement, that you are solely responsible for all taxes due with respect to any
payment under this Agreement.

 

11. Employment and Successors

Nothing in the Plan or this Agreement shall serve to modify or amend any
employment agreement you may have with the Company or any Subsidiary or to
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate your employment at any time, or confer upon you any right to continue
in the employ of the Company or any Subsidiary for any period of time or to
continue your present or any other rate of compensation subject to the terms of
any employment agreement you may have with the Company. The grant of your
Restricted Stock Units shall not give you any right to any additional awards
under the Plan or any other compensation plan the Company has adopted or may
adopt. The agreements contained in this Agreement shall be binding upon and
inure to the benefit of any successor of the Company.

 

12. Amendment

The Committee may amend this Agreement by a writing that specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, provided that no such amendment shall adversely affect in a
material way your rights hereunder without your written consent (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law or the rules or
regulations of any stock exchange on which the Company’s stock is listed or
quoted). Without limiting the foregoing, the Committee reserves the right to
change, by written notice to you, the provisions of the Restricted Stock Units
or this Agreement in any way it may deem necessary or advisable to carry out the
purpose of the grant of the Restricted Stock Units as a result of any change in
applicable law or regulation or any future law, regulation, ruling, or judicial
decisions; provided that, any such change shall be applicable only to that
portion of your Restricted Stock Units that are then subject to restrictions as
provided herein.

 

7



--------------------------------------------------------------------------------

13. Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company as follows:

Office Depot, Inc.

c/o Vice President, Global Compensation, Benefits, HRIS and Shared Services

6600 North Military Trail, C278

Boca Raton, FL 33496

Any notice to be given under the terms of this Agreement to you shall be
addressed to you at the address listed in the Company’s records. By a notice
given pursuant to this Section, either party may designate a different address
for notices. Any notice shall be deemed to have been duly given when personally
delivered (addressed as specified above) or when enclosed in a properly sealed
envelope (addressed as specified above) and deposited, postage prepaid, with the
U.S. postal service or an express mail company.

 

14. Severability

If all or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any section of this Agreement (or part of
such a section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of such section or part
of a section to the fullest extent possible while remaining lawful and valid.

 

15. Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements or understandings,
oral or written, with respect to the subject matter herein. By acknowledging
this Agreement online through the Plan website, you accept the Restricted Stock
Units in full satisfaction of any and all obligations of the Company to grant
restricted stock units to you as of the date hereof.

 

16. Governing Law

This Agreement will be governed by and enforced in accordance with the laws of
the State of Florida, without giving effect to its conflicts of laws rules or
the principles of the choice of law.

 

8



--------------------------------------------------------------------------------

17. Venue

Any action or proceeding seeking to enforce any provision of or based on any
right arising out of this Agreement may be brought against you or the Company
only in the courts of the State of Florida or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
Florida, West Palm Beach Division; and you and the Company consent to the
jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein.

To confirm your understanding and acknowledgment of the terms contained in this
Agreement, please log onto the Plan website and follow the online instructions
for acknowledging your Restricted Stock Units.

Very truly yours,

OFFICE DEPOT, INC.

 

9